Khalife v Audi Saradar Private Bank SAL (2015 NY Slip Op 04769)





Khalife v Audi Saradar Private Bank SAL


2015 NY Slip Op 04769


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.


652058/12 15346A 15346

[*1] Antoine Khalife, et al., Plaintiffs-Appellants,
vAudi Saradar Private Bank SAL, Defendant-Respondent.


Paul Batista, P.C., New York (Paul Batista of counsel), for appellants.
Dechert LLP, New York (Gary J. Mennitt of counsel), for respondent.

Judgment, Supreme Court, New York County (Jeffrey K. Oing, J.), entered June 19, 2014, dismissing the complaint, unanimously affirmed, without costs. Order, same court and Justice, entered June 9, 2014, which granted defendant's motion to dismiss the complaint in its entirety for lack of personal jurisdiction, forum non conveniens, and failure to plead foreign law under CPLR 3016 (e), unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The court properly determined that it lacks personal jurisdiction over the defendant bank because there was no articulable nexus or substantial relationship between the securities transactions executed through defendant bank's omnibus trading account with a US bank account and the freezing of plaintiffs' bank accounts in Lebanon by defendant bank and the Lebanese authorities. Further, none of the four causes of action alleged by plaintiffs contain any element relying upon the US securities transactions (see Licci v Lebanese Can. Bank, SAL, 20 NY3d 327, 340-341 [2012]). Instead, all four claims are based solely upon actions taken by defendant bank in Lebanon.
In light of the lack of personal jurisdiction, we need not determine whether the complaint was subject to dismissal on forum non conveniens or CPLR 3016(e) grounds (see Ehrlich-Bober & Co. v University of Houston, 49 NY2d 574, 579 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK